DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-5 in the reply filed on 07/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, Examiner confirms that rejoinder will be considered upon the indication of allowability of the Group I, Claims 1-5.
	
Claims 6-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Information Disclosure Statement
The information disclosure statement filed 07/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this case, a legible copy of the prior art by Burciaga-Diaz, Oswaldo entitled “Parameters affecting the properties and microstructure of quicklime (CaO)” is not provided.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
In this case, the embedded hyperlinks are located at i) page 1 line 19, ii) page 4 line 3, iii) page 8 line 24, and iv) page 9 lines 5, 16, 22 of the Specification.

Drawings
The drawings, specifically Fig. 2 are objected to because the two Ternary diagrams (top and bottom right) are blurry.  In particular, the ratios of calcium to silicon to aluminum in the Ternary diagrams are not clear.  Considering that a page of the Specification is devoted to discuss Fig. 2 (see Specification at page 10), it is recommended to replace Fig. 2 with a clearer version.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 4-5 recites “original formulation”.  While, it appears that the original formulation consists of OPC and fine aggregate because a portion of OPC is replaced with SCM, and a portion of fine aggregate is replaced with calcined lime; it is not clear how much is OPC and how much is the fine aggregate in the original formulation.  Thus, the claimed “original formulation” is indefinite.  Additionally, the Specification did not provide further guidance on the quantities of OPC and fine aggregate, or the definition of “original formulation”.
Examiner is treating “original formulation” as a composition comprising OPC and fine aggregate because a portion of OPC is replaced with SCM, and a portion of fine aggregate is replaced with calcined lime.
Examiner suggests amending the claim to either i) clarify the quantities of OPC and fine aggregate in the original formulation, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 1 line 2 recites “standard mortar”.  Specification at page 2 lines 9-10 defines standard mortar can include 7-31 wt% of OPC and 69-93 wt% of fine aggregate, and Specification at page 5 lines 25-27 defines standard mortar contains 7-31 wt% of OPC, 69-93 wt% of fine aggregate and 0% coarse aggregate.  However, claim 1 recites “standard mortar including an ordinary Portland cement (OPC), a supplementary cementitious material (SCM), fine aggregate and calcined lime, wherein a portion of the OPC of an original formulation has been replaced with the supplementary cementitious material (SCM) and a portion fine aggregate of the original formulation has been replaced with the calcined lime”.  “Standard mortar” is indefinite because the Specification discloses that a standard mortar contains two (2) components 7-31 wt% of OPC and 69-93 wt% of fine aggregate, while claim 1 recites that a standard mortar comprises four (4) components: OPC, SCM, fine aggregate and calcined lime.  Thus, there is inconsistency/indefiniteness in the definition of “standard mortar”.
Examiner is treating “standard mortar” as a composition comprising OPC and fine aggregate, SCM and calcined lime, as written in claim 1.
Examiner suggests amending the claim to either i) clarify the composition of standard mortar, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 2 recites “wherein the standard mortar includes 7-31 wt% of OPC and 69-93 wt% of fine aggregate”.  However, claim 1 recites “standard mortar including an ordinary Portland cement (OPC), a supplementary cementitious material (SCM), fine aggregate and calcined lime, wherein a portion of the OPC of an original formulation has been replaced with the supplementary cementitious material (SCM) and a portion fine aggregate of the original formulation has been replaced with the calcined lime”.  Thus, claim 2 is indefinite because claim 2 recites that a standard mortar contains two (2) components 7-31 wt% of OPC and 69-93 wt% of fine aggregate, while claim 1 recites that a standard mortar comprises four (4) components: OPC, SCM, fine aggregate and calcined lime.
Examiner is treating claim 2 as written, wherein the claimed amounts of OPC and fine aggregate are the amounts before OPC is replaced by SCM, and before the fine aggregate is replaced by calcined lime.
Examiner suggests amending the claim to either i) clarify the composition and amounts of the standard mortar, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 3-5 are rejected due to their dependency on claims 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liskowitz et al. (US 5,681,384, previously cited by the applicant, 10/16/2020) (“Liskowitz” hereinafter).

Regarding claim 1, Liskowitz teaches a composition (see Liskowitz at C14 L63-65 teaching the… fly ashes… were used to form cement mortar, and see Liskowitz at C15 Table 3 Sam. No. DCA20, wherein DCA20 is taken to meet the claimed composition based on the structure as outlined below), comprising: 
standard mortar (see Liskowitz at C15 Table 3 DCA20, wherein DCA20 is taken to meet the claimed standard mortar), including 
an ordinary Portland cement (OPC) (see Liskowitz at C15 Table 3 DCA20 teaching cement in the mix proportion, and see Liskowitz at C10 L66-67 teaching materials used in the disclosure consisted standard Portland cement type I), wherein standard Portland cement type I is taken to meet the claimed an ordinary Portland cement (OPC), 
a supplementary cementitious material (SCM) (see Liskowitz at C15 Table 3 DCA20 teaching fly ash in the mix proportion, wherein fly ash is taken to meet the claimed SCM), 
fine aggregate (see Liskowitz at C15 L41 teaching (cement + fly ash + CaO):sand…, and see Liskowitz at C11 L3-7 teaching graded sand predominantly graded between… 0.06 mm (or 60 microns)… and 0.150 mm (or 150 microns)… was used as a standard sand), wherein sand is taken to meet the claimed fine aggregate, as defined in the Specification (see Specification at page 27-28 disclosing herein, fine aggregates are particles between 150 microns and 4 mm in size).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I), and 
calcined lime (see Liskowitz at C15 Table 3 DCA20 teaching CaO in the mix proportion), wherein CaO is taken to meet the claimed calcined lime as defined in the Specification (see Specification at page 11, lines 8-9 disclosing the limestone is calcined to form quicklime (CaO), and see Specification at page 6, lines 3-5 disclosing the composition described herein partially replaces up to 45% of the fine aggregates in mortar mixtures with calcined and/or partially calcined calcium limestone (or any geological and man-made equivalent), 
wherein a portion of the OPC of an original formulation has been replaced with the supplementary cementitious material (SCM) and a portion fine aggregate of the original formulation has been replaced with the calcined lime (see Liskowitz at C15 Table 3 DCA20, and see Liskowitz at C15 L41).  In summary, Liskowitz teaches a DCA20 comprising cement (or OPC), fly ash (or SCM), sand (or fine aggregate), and CaO (or calcined lime).  DCA20 is taken to meet the claimed standard mortar and original formulation comprising OPC and fine aggregate, SCM and calcined lime as outlined in the 112(b) rejection (please see 112(b) rejection for claim 1 above).  Since DCA20 comprises OPC and fine aggregate, SCM and calcined lime, it is also taken to meet the claimed wherein a portion of the OPC of an original formulation has been replaced with the supplementary cementitious material (SCM) and a portion fine aggregate of the original formulation has been replaced with the calcined lime.

Regarding claim 2, Liskowitz teaches the limitations as applied to claim 1 above, and Liskowitz further teaches CA0, which was the cement mortar sample without any fly ash or calcium oxide, was the control sample (see Liskowitz at C15 L58-60), and cement:sand ratio = 1:2.75 (see Liskowitz at C15 Table 3 Sam. No. CA0 and C15 L41).  CA0 is taken to meet the claimed standard mortar.
One of ordinary skill would be able to determine that CA) includes 27 wt % of cement (or OPC) ((1 ÷ (1+2.75)) x 100) and 73 wt% sand (or fine aggregate) ((2.75 ÷ (1+2.75)) x 100), which meets the claimed wherein the standard mortar includes 7-31 wt% of OPC and 69-93 wt% of fine aggregate.

Regarding claim 3, Liskowitz teaches the limitations as applied to claims 1 and 2 above, and Liskowitz further teaches wherein up to 30% of OPC is replaced with SCM (see Liskowitz at C12 L14-16 teaching the fractionated fly ashes and the original feed fly ashes were used to replace 15%, 25%, 35% and 50% of cement by weight of cementitious materials, wherein fly ash is taken to meet the claimed SCM).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 4, Liskowitz teaches the limitations as applied to claims 1 and 2 above, and Liskowitz further teaches the fly ash is… a replacement of cement and fine aggregate (see Liskowitz at C9 L35-37), and fly ash is used as fine aggregate in a ratio of from about 4:1 to about 1:1 to sand (see Liskowitz at C9 L32-33).  Liskowitz also teaches that fly ash can be used as a fine aggregate in… mortar… such fly ash may be fly ash treated by exposure to an aqueous slurry of CaO (see Liskowitz at C9 L46-50).  And, the percentage of calcium oxide (or CaO) present in the hardenable mixture is about 5% to about 50% of the amount of fly ash in the hardenable mixture (referring to mortar), by weight (see Liskowitz at C5 L1-4).
In summary, Liskowitz teaches that fly ash/CaO can be used as a replacement to sand (or fine aggregate), thus meeting the claimed a portion of fine aggregate is replaced by CaO (or calcined lime).
In addition, the (fly ash/CaO):sand ratio is 1:1 to 4:1 (or 50 wt%-80 wt% fly ash/CaO:20 wt%-50 wt% sand).  And, the amount of CaO present in fly ash is 5 wt% to about 50 wt%.  One of ordinary skill in the art would be able to determine that there are about 2.5 wt% CaO (5% x 50% fly ash/CaO) to 40 wt% (50% x 80% fly ash/CaO) in the fly ash/CaO replacement for sand.  The 2.5 wt% to 40 wt% CaO in the fly ash/CaO replacement for sand overlaps with the claimed wherein up to 45% of fine aggregate is replaced with calcined lime.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 5, Liskowitz teaches the limitations as applied to claim 1 above, and Liskowitz further teaches wherein the SCM includes… fly ash (see Liskowitz at C15 Table 3 DCA20 teaching fly ash in the mix proportion).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735